DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Applicant’s election without traverse of Group III, directed to Claims 37-42 and 44-46 (and new Claims 47-56) in the Response filed on 06 May 2022 is acknowledged. Claims 1-36 and 43 have been cancelled in the Response. Claims 37-42 and 44-56 are presently pending in this application. 
Drawings
The drawings are objected to because: Multiples different figures/drawings pages are labeled “Fig. 8”; “Fig. 9”; “Fig. 10”; “Fig. 11”; “Fig. 12”; “Fig. 15”; “Fig. 16”; “Fig. 17”; “Fig. 22”; and “Fig. 24”. These should be relabeled, “Fig. 8a”, “Fig. 8b”, “Fig. 8c”, etc. which is consistent with the Specification references for the figures (see Pages 5-7 of Specification).   
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 52 is objected to because of the following informalities:  the claim recites “proximal-end” and “distal-end”, whereas previous instances of these limitations do not include the dash “-“ (i.e. recite “proximal end” and “distal end” respectively).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-42 ad 44-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 37 and 47, the claims recite both “said longitudinal lead body” and “said longitudinal lead”. It is unclear as to whether these limitations are referring to the same or different elements, and therefore, these limitations are indefinite. Furthermore, “said longitudinal lead” lacks antecedent basis in the claims. For purposes of examination, these limitations will all be interpreted as “said longitudinal lead body”, as is recited in the majority of the dependent claims. Appropriate correction or clarification is required. Claims 38-42 and 44-56 are rejected for depending from Claim 37. 
Regarding Claim 37, the claim recites, “said functional material is configured to form insulation areas on said thread structure.” However, “said thread structure” lacks antecedent basis in the claims. It appears that this may be referring to “a medical thread structure”, however, within the context of the claim, this may also be referring to “said longitudinal lead body” or “said plurality of threads” which comprise the functional material. Therefore this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “said functional material is configured to form insulation areas on said longitudinal lead body”. Appropriate correction or clarification is required. Claims 38-42 and 44-56 are rejected for depending from Claim 37. 
Regarding Claim 40, the claim recites “thus aiding in the melting and forming process of said functional material.” However, “the melting and forming process” lacks antecedent basis in the claims. Therefore this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “thus aiding in a melting process and a forming process of said functional material.” Appropriate correction or clarification is required.
Regarding Claim 42, the claim recites “the temperature threshold for corruption”. There is lack of antecedent basis for this limitation of the claim, therefore, this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “a temperature threshold for corruption”. Appropriate correction or clarification is required.
Regarding Claim 44, the claim recites “said structure”. There is lack of antecedent basis in the claims for this limitation, and it is unclear as to which “structure” this element is referring. Therefore this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “said medical thread structure”. Appropriate correction or clarification is required.
Regarding Claim 45, the claim recites “the external environment”. There is lack of antecedent basis in the claims for this limitation. Therefore this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “an external environment”. Appropriate correction or clarification is required.
Regarding Claim 47, the claim recites “structured each to have” in Line 5. However, it is unclear as to which element “each” is referring in this limitation, therefore this limitation is indefinite. For purposes of examination, this limitation will be interpreted as, “wherein each of said plurality of threads is structured to have”. Appropriate correction or clarification is required. Claims 48-55 are rejected for depending on Claim 47.
Regarding Claim 47, the claim recites, “wherein said electrically conductive portions being coated with an electrically isolative layer and electrically conductive portions exposed at predetermined locations”. However, Claim 37, from which this claim depends, recites “an electrically conductive portion” on at least one of the threads. Furthermore, it is unclear as to whether “and electrically conductive portions” is referring to the same or different “said electrically conductive portions being coated”. Therefore these limitations are indefinite. For purposes of examination, this limitation will be interpreted as, “wherein each electrically conductive portion of at least one of said plurality of threads is coated with an electrically isolative layer, and wherein each electrically conductive portion of at least one of said plurality of threads is exposed at predetermined locations”. Appropriate correction or clarification is required. Claims 48-55 are rejected for depending on Claim 47.
Regarding Claim 49, the claim recites “when threads pass from being warp to being weft they form a directional contact; during weft portions of threads the one weft beat”. However, “warp” and “weft” portions lack antecedent basis in this claim. It appears that Claim 49 should depend from Claim 48, which introduces the warp and weft configurations, and thus will be interpreted as such for purposes of examination. Appropriate correction or clarification is required.
Regarding Claim 49, the claim recites, “the entire fabricated interlocked lead or lead core” and “the fabricated electrode”. These limitations lack antecedent basis in the claims. For purposes of examination, these limitations will be interpreted as, “an entire fabricated interlocked lead or a lead core” and “a fabricated electrode”. Appropriate correction or clarification is required.
Regarding Claim 49, the claim recites “(i) form a full circle, i.e. wrap around the entire fabricated interlocked lead or lead core; or (ii) does not form a full circle, i.e. does not wrap around the entire fabricated interlocked lead or lead core, but rather wrap only a portion of the warp(s) at a specific area of the fabricated electrode, and optionally becomes a full weft, followed by returning to be a warp.” However, the phrases "i.e." and “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, these limitations will be interpreted as requiring the limitations after the “i.e.” and “optionally” phrases:  “(i) form a full circle and wrap around the entire fabricated interlocked lead or lead core; or (ii) does not form a full circle and does not wrap around the entire fabricated interlocked lead or lead core, but rather wrap only a portion of the warp(s) at a specific area of the fabricated electrode, and  becomes a full weft, followed by returning to be a warp.” Appropriate correction or clarification is required.
Regarding Claims 51 and 52, the claims recite “the threads”. These limitations lack antecedent basis in the claims. For purposes of examination, these limitations will be interpreted as, “said plurality of threads” to be consistent with the prior claim language. Appropriate correction or clarification is required.
Regarding Claim 51, the claim recites both “an elongated cylindrical shape” and “the elongated tubular shape”. These limitations appear to be referring to the same element, and the limitation “the elongated tubular shape” lacks antecedent basis in the claims. Therefore, these limitations are indefinite.  For purposes of examination, these limitations will be interpreted as, “an elongated cylindrical shape” and “the elongated cylindrical shape” respectively. Appropriate correction or clarification is required.
Regarding Claim 53, the claim recites “a two-dimensional (planar) contact”. However, it is unclear whether the limitations in the parenthesis () are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, this limitation will be interpreted as requiring the limitations within the parenthesis: “a two-dimensional and planar contact”. Appropriate correction or clarification is required.
Regarding Claim 55, the claim recites “a three-dimensional (volumetric) contact”. However, it is unclear whether the limitations in the parenthesis () are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination, this limitation will be interpreted as requiring the limitations within the parenthesis: “a three-dimensional and volumetric contact”. Appropriate correction or clarification is required.
Regarding Claims 54 and 56, the claims recite “the thread structure”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, these limitations will be interpreted as, “the medical thread structure”. Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37, 38, 41, 44, 46, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan et al. (US Publication No. 2010/0121421).
Regarding Claim 37, Duncan et al. discloses a medical thread structure (filar wound structure, Paragraph 0017, 0021, Abstract), comprising: a longitudinal lead body (10, Figs. 2, 2A, 3; Paragraph 0011) formed of a plurality of threads (conductors, filars, filaments, 22, 24, 26, 32, 36, 34, Figs. 2, 2A, 3; Paragraph 0021, 0077-0078, 0082, 0086, Abstract),  at least one of said plurality of threads has an electrically conductive portion (Paragraph 0008, 0077-0080, 0082, 0086), said longitudinal lead is arranged along a longitudinal axis (10, Figs. 2, 2A, 3; Paragraph 0011);  a functional material (filament 32, 32b, Figs. 2, 2A, 3; Paragraph 0082, 0086, 0021, 0027) integrally formed with said plurality of threads (Paragraph 0082, 086, 0021, 0027) and located circumferentially around at least a portion of said longitudinal lead body (32, 32b, wound around lead body 10, Figs. 2, 2A, 3; Paragraph 0082, 0086) at a certain location along the longitudinal extent of said longitudinal lead body (10, Figs. 2, 2A, 3; Paragraph 0011, 0021), wherein said functional material is configured to form insulation areas on said thread structure (non-conductive material to provide insulation areas, Paragraph 0082, 0086, 0021, 0027, 0106, Claim 29).  
Regarding Claim 38, Duncan et al. discloses the medical thread structure further wherein said functional material is a polymer filament (polymer filament materials, Paragraph 0027, 0082, 0021).  
Regarding Claim 41, Duncan et al. discloses the medical thread structure further wherein said functional material is located around the entire longitudinal extent of said longitudinal lead body (may be entire length of lead, Paragraph 0101, 0106, 0148, 0028, 0082, 0086).  

Regarding Claim 44, Duncan et al. discloses the medical thread structure further wherein said structure is an electrode (Paragraph 0006, 0008, 0010, 0013).  
Regarding Claim 46, Duncan et al. discloses the medical thread structure further wherein said longitudinal lead body (10, Figs. 2, 2A, 3; Paragraph 0011) is formed by any method selected from the group of threading (Paragraph 0036, 0114, 0124), weaving (helically woven threads, Paragraph 0082, 086, 0021, 0027), interlocking (Paragraph 0082, 0086), braiding (Paragraph 0027) and coiling (helically woven threads, Paragraph 0082, 086, 0021, 0027).  
Regarding Claim 56, Duncan et al. discloses the medical thread structure further wherein said functional material (filament 32, 32b, Figs. 2, 2A, 3; Paragraph 0082, 0086, 0021, 0027) being integrally incorporated between at least part of said plurality of threads (conductors, filars, filaments, 22, 24, 26, 32, 36, 34, Figs. 2, 2A, 3; Paragraph 0021, 0077-0078, 0082, 0086, Abstract); and wherein said functional material is configured to form insulation areas in said thread structure (non-conductive material to provide insulation areas, Paragraph 0082, 0086, 0021, 0027, 0106, Claim 29).

Claims 37, 39, 40-42, 44-46, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US Publication No. 2014/0031911).
Regarding Claim 37, Williams discloses a medical thread structure, comprising: a longitudinal lead body (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030) formed of a plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1)
at least one of said plurality of threads has an electrically conductive portion (64, Figs. 3-7; Paragraph 0034, 0036, 0038, 0047, 0053, Claim 1), said longitudinal lead is arranged along a longitudinal axis (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030); a functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) integrally formed with said plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1) and located circumferentially around at least a portion of said longitudinal lead body (Paragraph 0005, 0024, 0027, 0030, 0036-0038) at a certain location along the longitudinal extent of said longitudinal lead body (Paragraph 0028, 0036-0038, 0042, 0045, 0054), wherein said functional material (52, 66, Figs. 3-7) is configured to form insulation areas on said thread structure (Paragraph 0028, 0036-0038, 0042, 0045, 0054).  
Regarding Claim 39, Williams discloses a medical thread structure further wherein said functional material (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054) is configured to insulate said at least portion of said longitudinal lead body upon application of heat onto said longitudinal lead body (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8), thus causing melting of said functional material into a single continuous structure (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054).  
Regarding Claim 40, Williams discloses a medical thread structure further comprising a heat shrink (52, Figs. 3-7) surrounding said functional material (66, Figs. 3-7) and operative for compressing said functional material upon application of heat thereon (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8), thus aiding in a melting and forming process of said functional material (Paragraph 0007, 0045, 0054; 106, Fig. 8).  
Regarding Claim 41, Williams discloses a medical thread structure further wherein said functional material (insulation 52, 66, Figs. 3-7; Paragraph 0028, 0036-0038, 0040, 0042, 0045, 0054) is located around the entire longitudinal extent of said longitudinal lead body (50, Figs. 3A-B; 70, Figs. 4A-B; 80, Figs. 5A-B; 90, Figs. 6A-B; 95, Figs. 7A-B; Paragraph 0005, 0024, 0027, 0030).  
Regarding Claim 42, Williams discloses a medical thread structure further wherein said functional material is configured to be melted at a temperature (appropriate temperature, Paragraph 0045, 0054) that is lower than the temperature threshold for corruption of any other portion of said medical thread structure (heating to cause reflow to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8; “partial” reflow process as to not deform other components, Paragraph 0007, 0040, 0045, 0054).  
Regarding Claim 44, Williams discloses a medical thread structure further wherein said structure is an electrode (Paragraph 0002, 0027-0028, 0030, 0033).  
Regarding Claim 45, Williams discloses a medical thread structure further wherein said functional material (52, Figs. 3-7; Paragraph 0028, 0038, 0042, 0045, 0054) is configured upon application of heat to serve as a jacket (reflowing to form insulative jacket, Paragraph 0007, 0045, 0054; 106, Fig. 8) and effectively insulate said at least portion of said longitudinal lead body from the external environment (Paragraph 0037-0038, 0042, 0045, 0054).  
Regarding Claim 46, Williams discloses a medical thread structure further wherein said longitudinal lead body is formed by coiling (Abstract, Paragraph 0005-0006, 0034-0035; 102, Fig. 8).  
Regarding Claim 56, Williams discloses a medical thread structure further wherein said functional material (52, Figs. 3-7) being integrally incorporated between at least part of said plurality of threads (56, 58, Figs. 3-4, 6, 7; 82, 84, 86, 88, Figs. 5; Paragraph 0034, 0038, 0047, 0053, Claim 1); and wherein said functional material is configured to form insulation areas in said thread structure (Paragraph 0028, 0038, 0042, 0045, 0054).

Allowable Subject Matter
Claims 47-55 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. It is noted that the allowable subject matter is based on the interpretations as described in detail above in the 35 USC 112(b) rejections, with respect to the indefinite limitations in the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792